United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                    May 19, 2003

                   __________________________            Charles R. Fulbruge III
                                                                 Clerk
                          No. 01-20869
                   __________________________


ALAMEDA FILMS S A DE C V; CIMA FILMS S A DE CV;
CINEMATOGRAFICA FILMEX S A DE C V; CINEMATOGRAFICA
JALISCO S A DE C V; CINEMATOGRAFICA SOL S A DE C V,

                         Plaintiffs - Counter Defendants - Appellees
                                                 - Cross Appellants,

CINEPRODUCCIONES INTERNATIONAL S A DE C V; CINEVISION S A DE
CV; DIANA INTERNACIONAL FILMS S A DE C V; FILMADORA MEXICANA
S A DE C V; GAZCON FILMS S A DE C V; GRUPO GALINDO S A DE C V;
MIER S A DE C V; ORO FILMS S A DE C V; PELICULAS Y VIDEOS
INTERNACIONALES S A DE C V; PROCINEMA S A DE C V;
PRODUCCIONES EGA S A DE C V; PRODUCCIONES GALUBI S A DE C V;
PRODUCCIONES MATOUK S A DE C V; PRODUCCIONES ROSA PRIEGO S A;
PRODUCCIONES TORRENTE S A DE C V; PRODUCCIONES VIRGO S A
DE C V; VIDEO UNIVERSAL S A DE C V; SECINE S A DE C V;
CUMBRE FILMS S A DE C V,

                         Plaintiffs - Appellees - Cross Appellants,

v.

AUTHORS RIGHTS RESTORATION CORPORATION INC; MEDIA RESOURCES
INTERNATIONAL LLP; TELEVISION INTERNATIONAL SYNDICATORS INC;
H JACKSON SHIRLEY, III;

                         Defendants - Counter Claimants - Appellants
                                                  - Cross Appellees.

       ___________________________________________________

      Appeal from the United States District Court for the
                    Southern District of Texas
       ___________________________________________________

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

Wiener, Circuit Judge:

     Plaintiffs-Appellees-Cross-Appellants Alameda Films, S.A., et
al. (collectively, “the Plaintiffs”) are 24 Mexican film production

companies that sued Defendants-Appellants-Cross-Appellees Authors

Rights Restoration Corp., Inc., Media Resources International,

Television International Syndicators, Inc., and H. Jackson Shirley,

III (collectively, “the Defendants”), claiming copyright violations

in 88 Mexican films that the Defendants distributed in the United

States (“U.S.”).         Following a lengthy and vociferously disputed

discovery process and the filing of numerous pre-trial motions,

including eight motions filed by the Defendants for partial summary

judgment, the district court eliminated from consideration seven of

the 88 films in question and conducted a jury trial on the

Plaintiffs’ claims concerning the remaining 81 Mexican films.                       The

jury returned a verdict for the Plaintiffs on all claims.

       On appeal, the Defendants proffer myriad issues, but their

principal complaints implicate the district court’s (1) determining

that    production      companies,     such   as   the     Plaintiffs,     can     hold

copyrights under Mexican law, (2) permitting the Plaintiffs to

recover       damages    for   both   copyright         infringement    and   unfair

competition, and (3) awarding attorney fees and costs to the

Plaintiffs.       In addition, the Defendants assert a litany of legal

and factual errors purportedly committed by the district court

during the trial. The Plaintiffs cross-appeal the district court’s

grant    of    partial    summary     judgment     to    the   Defendants     on    the

copyright status of seven of the 88 disputed films.                    We affirm the

district court on all issues advanced on appeal, except for the

                                         2
quantum of attorneys’ fees and costs awarded to the Plaintiffs,

which    we   remand    to    the        district   court    for    a     more   precise

determination,     per       the    Johnson      factors,1   of     the    Plaintiffs’

recoverable fees and costs incurred.

                                        I.
                              FACTS and PROCEEDINGS

     In the mid-1980s, the Defendants began distributing a variety

of Mexican films in the U.S.              This activity included 88 films that

had been produced and released by the Plaintiffs in Mexico during

that country’s “golden age” of cinema, between the late-1930s and

the mid-1950s.     The Plaintiffs acknowledge that, at the time the

Defendants began distributing these 88 films in the U.S., 69 of

them had lost their copyrights here for failure of the authors to

comply with U.S. copyright formalities, such as registering and

renewing copyrights.          According to the Plaintiffs, however, the

legal status of these films changed in 1994 when the U.S. adopted

the Uruguay Round Agreement Act (“URAA”),2 thereby amending the

1976 Copyright Act.3          The URAA eliminated many of the formalities

previously required for copyrighting foreign works in the U.S,

including     registration         and    notice.      The   URAA       also   provided,

effective     January    1,    1996,       for   the   automatic        restoration   of


     1
       See Johnson v. Georgia Highway Express, Inc., 488 F.2d
714, 717-19 (5th Cir. 1974).
     2
         Pub. L. 103-465, 108 Stat. 4809 (1994).
     3
       See 17 U.S.C. § 104A (codifying the portion of the URAA
pertaining to copyright).

                                             3
copyrights in various foreign works that had fallen into the public

domain in the U.S. as a result of their foreign authors’ failure to

follow U.S. copyright formalities.4

     Following Congress’s 1994 adoption of the URAA, the Defendants

began to obtain assignments of “rights” to the films from some

individual    “contributors,”   such   as   screenwriters   and   music

composers.    The Defendants did not, however, contact any of the

Plaintiffs to obtain assignments or licenses to these films.       The

Defendants continued to distribute Mexican films in the U.S. after

January 1, 1996, the date on which the U.S. copyrights were

automatically restored in those films that were eligible for

copyright restoration under the URAA.

     In June 1998, the Plaintiffs filed suit in the U.S. District

Court for the District of Columbia, alleging that the Defendants

violated the Plaintiffs’ (restored) U.S. copyrights in the 88 films

here at issue.    The Plaintiffs also alleged unfair competition by

the Defendants in violation of the Lanham Act, as well as several

common-law claims.    The Defendants filed a counter-claim, and, a

few months later, the case was transferred to the Southern District

of Texas.

     Following discovery, the Plaintiffs filed a motion for partial

summary judgment that they were the “authors” of the films under

Mexican law and thus held the U.S. copyrights that were restored



     4
         17 U.S.C. § 104A(a)(1)(A) & (h)(2)(A).

                                  4
under the URAA.     Defendants filed two cross-motions for partial

summary judgment, claiming that (1) under Mexican law, only natural

persons, such as the individual contributors, and not artificial or

juridical persons, such as film production companies, could be

“authors”; and (2) seven of the 88 films produced by Plaintiffs

were ineligible for copyright restoration under the URAA because

these seven had fallen into the public domain in Mexico.               The

Defendants also filed a motion to dismiss the action and another

for partial summary judgment.

     The district court eventually denied all motions except one,

granting the Defendants’ second motion for partial summary judgment

concerning the copyright status of the seven particular films that

had fallen into the public domain in Mexico.            In denying the

Plaintiffs’ motion for partial summary judgment, the district court

acknowledged that interpretation of Mexican copyright law under 17

U.S.C. § 104A is a question of law for determination by the court.5

On this question, the district court ruled that film production

companies can hold copyrights —— a derecho de autor (“author’s

right”) —— under the Mexican Civil Code.             The district court

reserved   for   trial,   though,   the   disputed   issue   whether   the

Plaintiffs had in fact obtained Mexican copyrights in the 81


     5
       See 17 U.S.C. § 104A(2)(b) (noting that a “restored work
vests initially in the author or initial rightholder of the work
as determined by the law of the source country of the work”).
See also FED. R. CIV. P. 44.1 (noting that a “court’s
determination [of foreign law] shall be treated as a ruling on a
question of law”).

                                    5
remaining films.

     Following these rulings, the parties engaged in extensive

motion practice.        The Defendants filed, inter alia, another five

motions for partial summary judgment, for a total of eight such

motions.      The Plaintiffs filed a motion for reconsideration of the

denials of its motion for partial summary judgment and a motion to

stay discovery.        The district court denied all motions and set the

case for trial.

     In the ensuing jury trial, the district court permitted both

sides    to   adduce    testimony   about      the   requirements   of   Mexican

copyright law; and the district court instructed the jury that a

film production company can be an “author” under Mexican copyright

law for purposes of the URAA.           The jury returned a verdict for the

Plaintiffs, finding that (1) the Plaintiffs own the U.S. copyrights

in the 81 films remaining in dispute, (2) the Defendants violated

the copyrights in all 81 films, (3) the Defendants were guilty of

unfair    competition,      and   (4)    the    Defendants   should      pay   the

Plaintiffs’ attorneys’ fees and costs.                 The jury awarded the

Plaintiffs copyright infringement damages of $1,512,000, unfair

competition damages of $486,000, and attorneys’ fees and costs of

$984,000.

     The Defendants filed several post-verdict motions, requesting

that the district court (1) make its own findings of fact and

conclusions of law, (2) grant a judgment as a matter of law, (3)

grant a new trial, and (4) render a judgment notwithstanding the

                                         6
verdict.    The district court denied all these motions and entered

its Amended Final Judgment, which ordered, in addition to the

damages awarded at trial, declaratory and equitable relief in favor

the Plaintiffs.      The Defendants and the Plaintiffs each timely

filed notices of appeal.

                                  II.
                               ANALYSIS

A.   Can film production companies hold copyrights under Mexican
     law?

     1.     Standard of review.

     We “review questions regarding foreign law de novo.             This

analysis is plenary.”6

     2.     The “author’s right” under Mexican law.

     The URAA provides that a “[c]opyright subsists . . . in

restored    works,   and   vests   automatically   on   the   date    of

restoration.”7    The copyright in a restored work “vests initially

in the author or initial rightholder of the work as determined by

the law of the source country of the work.”8            The URAA thus



     6
       Karim v. Finch Shipping Co., 265 F.3d 258, 271 (5th Cir.
2001) (quoting Banco de Credito Indus., S.A. v. Tesoreria Gen.,
990 F.2d 827, 832 (5th Cir. 1993)). See also Itar-Tass Russian
News Agency v. Russian Kurier, Inc., 153 F.3d 82, 92 (2d Cir.
1998) (noting, in reviewing a district court’s application of
Russian copyright law under 17 U.S.C. § 104A, that a
“[d]etermination of a foreign country’s law is an issue of law”).
     7
         17 U.S.C. § 104A(a)(1)(A).
     8
       17 U.S.C. § 104A(b) (emphasis added). See also Films by
Jove v. Berov, 154 F. Supp. 2d 432, 448 (E.D.N.Y. 2001) (applying
Russian copyright law to determine an “author” under § 104A(b)).

                                   7
establishes two categories for foreign copyright owners whose U.S.

copyrights        can     be   restored:      (1)       authors,    and   (2)    initial

rightholders.           The class of “initial rightholders” includes only

owners     of   a   copyright      in    a    “sound      recording,”9      e.g.,   music

composers; whereas, the class of “authors” includes all other

creators of works originally copyrighted in foreign jurisdictions.

Accordingly, the Plaintiffs can claim restored copyrights in their

films     under     the    URAA   only   if       the   Plaintiffs    are     considered

“authors” under Mexican copyright law —— the law of the source

country of the work.

     The Defendants’ principal contention on appeal is that the

Plaintiffs, as film production companies, cannot be “authors” under

the Mexican Civil Code.           The Defendants maintain that the Mexican

Civil Code permits only individuals, i.e., natural persons, to be

“authors”; that the law does not permit corporations or other legal

entities     to     be    “authors”     for   purposes      of     claiming     copyright

entitlements.           In contending that only natural persons can hold

copyrights under Mexican law, the Defendants argue that we should

never reach the restoration analysis under the URAA, because the

Plaintiffs fail this threshold determination of qualification to

hold copyrights under the “law of the source country of the work.”10

     In response, the Plaintiffs —— and the Government of Mexico,



     9
          See 17 U.S.C. § 104A(h)(7).
     10
          17 U.S.C. § 104A(b).

                                              8
as amicus curiae —— urge that the Defendants’ failure even to

mention the Collaboration Doctrine of the Mexican Civil Code is

telling. They note that in Mexican law, the Collaboration Doctrine

covers     various   provisions    regarding        copyrights    claimed    by

corporations,    which   necessarily     create     copyrighted    works    only

through the collaboration of individuals, viz., their agents and

employees.     Thus, Article 1,198 of the 1928 Mexican Civil Code

provides:

      The person or corporation that imprints or publishes a work
      made by various individuals with the consent of such
      individuals will have the property in the entire work, except
      each individual will retain the right to publish anew their
      own composition, independently, or in a collection.11

Subsequent amendments and re-enactments of Mexico’s copyright laws

in 1947 and 1956 specify that “whoever” creates a work with the

“collaboration” of one or more other authors is entitled to the

“author’s right” (derecho de autor) in the entire work, as long as

the contributors are mentioned in the work and are paid for their

respective contributions.12       Finally, the 1963 amendment of the

Mexican copyright laws provides explicitly that “[p]hysical persons

and   legal   entities   who   produce   a   work    with   the   special   and

remunerated collaboration of one or more persons shall enjoy with




      11
       C.C.D.F. art. 1,197 (1928) (emphasis added). The
relevant translations of the Mexican Civil Code were provided in
the record excerpts.
      12
       Ley Federal de Derecho de Autor art. 60 (1947); Ley
Federal de Derecho de Autor art. 60 (1956).

                                     9
respect to that work the author’s right therein . . . .”13

     The Defendants devote a substantial portion of their briefs to

discussing the role of Collective Bargaining Agreements (“CBA”) in

Mexico.     The Defendants appear to believe that the Plaintiffs

maintained before the district court (and continue to maintain on

appeal) that they have copyrights in the films by virtue of having

obtained assignments of the copyrights via the CBAs of the “natural

persons”    who   worked   for   the   production      companies.    If   the

Defendants harbor such a belief, they are mistaken.            The CBAs that

the Plaintiffs submitted into evidence were meant to prove only

that the Plaintiffs’ employees had been paid, thereby satisfying

one of the requirements under the Collaboration Doctrine for the

Plaintiffs, as production companies, to claim copyrights in the

films that they produced.

     The Defendants’ insistence that an “author’s right” under

Mexican law vests only in a “natural person” is simply wrong.              As

amicus, the Government of Mexico explains that “throughout every

iteration    of   its   intellectual        property   laws,   [Mexico]   has

recognized the producer as the rightful owner of the copyright of

any film in its entirety.”       Provisions of the Mexican Civil Code

identified by the Plaintiffs clearly support this position.14 Thus,


     13
          Ley Federal de Derecho de Autor art. 59 (1963) (emphasis
added).
     14
       See C.C.D.F. art. 1,197 (1928); Ley Federal de Derecho de
Autor art. 60 (1947); Ley Federal de Derecho de Autor art. 60
(1956); Ley Federal de Derecho de Autor art. 59 (1963).

                                       10
the district court correctly determined that the Plaintiffs can be

and are “authors” under Mexican law, and thus can hold Mexican

copyrights (derecho de autor) in the films that they have produced.

B.   Are the seven films excluded by the district court eligible
     for restoration of their U.S. copyrights under the URAA?

     The Defendants’ second motion for partial summary judgment

requested that the district court eliminate consideration of seven

of the Plaintiffs’ original 88 claims for copyright infringement,

contending that the films had fallen into the public domain under

Mexican copyright law, thereby precluding restoration of their U.S.

copyrights under the URAA.15     The district court granted that

motion, ruling that the seven films had fallen into the public

domain in Mexico and thus were ineligible for copyright restoration

in the U.S.

     1.   Standard of review.

     We review a grant of summary judgment de novo, applying the

same standard as the district court.16       A motion for summary

judgment is properly granted only if there is no genuine issue as

to any material fact.17   In reviewing all of the evidence, we must

disregard all evidence favorable to the moving party that the jury


     15
       The seven films are: Besame Mucho, El Corsario Negro,
Tentacion, Aguile o Sol, Canaima, Humo En Los Ojos, and Pasiones
Tormentosas.
     16
       Morris v. Covan World Wide Moving, Inc., 144 F.3d 377,
380 (5th Cir. 1998).
     17
       Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).

                                 11
is not required to believe, and we should give credence to the

evidence favoring the nonmoving party.18          The nonmoving party,

however,     cannot   satisfy   his    summary   judgment   burden   with

conclusional allegations, unsubstantiated assertions, or only a

scintilla of evidence.19

     2.     Registration requirements of Mexican copyright law.

     Following the threshold determination whether one who claims

a restored copyright is an “author” under the source country’s law,

the URAA predicates restoration of the work’s U.S. copyright on its

meeting three requirements: The work (1) is not in the public

domain in the source country, (2) is in the public domain in the

U.S. because of noncompliance with copyright formalities, lack of

subject matter protection, or lack of national eligibility, and (3)

was first published in the source country and was not published in

the U.S. within 30 days after its initial foreign publication.20

The district court determined that the seven films in question were

not eligible for copyright restoration under the URAA because they

had fallen into the public domain in the source country —— Mexico.

     These seven films were produced and released between 1938 and

1946, and thus were governed by the copyright provisions of the



     18
       Reeves v. Sanderson Plumbing Products, Inc., 530 U.S.
133, 151 (2000).
     19
       Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.
1994) (en banc).
     20
          § 104A(h)(6) (defining conditions for a “restored work”).

                                      12
1928 Mexican Civil Code.          Article 1,189 of that Code states:

      The author who publishes a work cannot acquire the rights
      granted to him by this title if he does not register the work
      within a period of three years. At the conclusion of this
      term, the work enters the public domain [if not registered].21

It   is    undisputed    that    the    Plaintiffs       never   registered   their

copyrights in the seven films here at issue.                     In 1947, though,

Mexico amended its copyright laws to eliminate the registration

requirement.     Article 2 of the 1947 Ley Federal de Derecho de Autor

states that:

      [copyright] protection provided under this law to authors is
      conferred upon the simple creation of the work, without the
      necessity of deposit or registry previously [required] for its
      protection....22

Thus, for any works originally published in Mexico after the

effective date of the abolition of that country’s registration

requirement     (January        14,    1948),     authors    received   automatic

copyright protection.

      The 1947 amendment of the Mexican copyright law also contained

a safe harbor for any previously published works that had fallen

into the public domain under the 1928 Code prior to the new law’s

effective date of January 14, 1948.                    Authors who had failed to

register      their     works    within        three     years   following    their

publication, as required under Article 1,189 of Mexico’s 1928 Code,

thereby allowing such works to fall into the public domain, were



      21
           C.C.D.F. art. 1,189 (1928).
      22
           Ley Federal de Derecho de Autor art. 2 (1947).

                                          13
given     a   six-month    period    of   repose   following    the   aforesaid

effective date of the 1947 revision during which to register their

works and thereby restore their copyrights.23

     3.       Is the restoration provision of the 1947                amendment
              applicable to the seven films at issue?

     It is undisputed that four of the seven films that the

district court ruled to have fallen into the public domain were

released by the Plaintiffs less than three years before January 14,

1948, when the 1947 copyright provisions went into effect.                   On

appeal, the Plaintiffs urge us to reverse the summary judgment

concerning these four films, contending that the 1947 law, not the

1928 Code, is applicable.           They direct us to that language of the

1947 copyright law stating that authors of works that (1) had been

previously published under the 1928 Code, and (2) had fallen into

the public domain prior to January 14, 1948, were accorded a six-

month safe harbor during which to register these works and restore

their copyrights.         The Plaintiffs also note that any work created

after the 1947 law went into effect received automatic copyright

protection, with no registration requirement.                  Thus, urge the

Plaintiffs, a temporal hiatus results from the effective dates of

these two provisions of Mexico’s 1947 copyright law for works that

were published after 1945, but never registered: Works in this

category had not yet lost their copyrights under the 1928 Code when

the 1947 law went into effect; yet, the 1947 law did not provide


     23
          Id.

                                          14
for either an automatic copyright in, or a period of repose for

registration of, works published during this short period.

     Based    on     this   analysis   of    the    1947   copyright    law,    the

Plaintiffs first contend that the four films that they produced

during this three-year gap between 1945 and 1948 should be granted

copyright protection under the terms of the 1947 copyright law. In

so claiming, however, the Plaintiffs are in essence asking us to

rewrite    Article     2    of   Mexico’s    1947   copyright     law   to    apply

retroactively its automatic copyright date three years earlier than

is specified in the statute.            This we decline to do.               As the

district court recognized in its summary judgment order, the

automatic copyright provision expressly applies only to those works

first published on or after January 14, 1948.                      Each of the

Plaintiffs’ four films were produced and released either in 1945 or

1946, and thus, by the plain words of the statute, do not qualify

for the automatic copyright provision of the 1947 law.

     The Plaintiffs alternatively maintain that canons of Mexican

constitutional law support their interpretation of the automatic

copyright provision as having retroactive effect, despite the

statute’s express terms to the contrary.              They say that canons of

Mexican constitutional law preclude retroactive application of

statutes only when doing so would work to the detriment of a

person’s     legal    rights;      retroactive      application    is    actually

sanctioned when it works in favor of both personal and property

rights.    The Plaintiffs thus conclude that retroactive application

                                        15
of the automatic copyright provision to works created after 1945

would advance Mexico’s strong policy interest in favoring the moral

rights of an author over the public interest.

       We are not convinced by the Plaintiffs’ alternative request

that   we   judicially   rewrite   the   1947   statute   to   provide   for

automatic copyright protection as early as 1945, rather than the

statute’s express effective date of January 14, 1948.             In fact,

there is no reason for us to consider the canons of Mexican

constitutional law in retroactive application of statutes because

there is a completely reasonable explanation for the purported

“gap” in the 1947 copyright law: There was simply no need to

provide a safe harbor for works that remained within the three-year

grace period for registration by or later than January 14, 1948,

because authors of those works still had time remaining in which to

register these works.     The safe harbor was needed for works that

had already fallen into the public domain: It was only the authors

of these works who were given an explicit second bite at the apple.

Works produced between January 1945 and January 1948 remained

within the three-year grace period specified under the 1928 Code

during which their authors could register them.            Thus, Mexico’s

1947 copyright law implicitly recognized that authors of works

created within this three-year period still had time to register

their works, as required under the terms of the 1928 Code, and thus

were not in need of a grace period or safe harbor.

       Simply put, the Plaintiffs should have realized in 1947 that

                                    16
they needed to register their copyrights in these four films before

the 1928 Code’s three-year grace period expired.               It should have

been obvious to them that, when the 1947 copyright provisions went

into effect the following January, the new automatic copyright

provisions would not apply to these four films.            The Plaintiffs do

not dispute the fact that they never registered the four films in

question; neither is there evidence in the record indicating that

they did so.     By the plain terms of the applicable 1928 Code, these

films fell into the public domain in Mexico.                  Thus, they are

ineligible for U.S. copyright restoration under the URAA.

       4.   Are the registration requirements            of   the   1928     Code
            applicable to all seven films?

       The Plaintiffs propose yet another theory for holding that all

seven disputed films retained their copyright protection and thus

did not fall into the public domain after the 1928 Code’s three-

year   grace     period    expired.   They   note   that    the    1928    Code’s

registration      requirement     applied    only   to     works    that     were

“published.”      The Plaintiffs quibble semantically that films are

never “published”; rather, they are “released.”               Thus, argue the

Plaintiffs, the literal terms of the 1928 Code’s registration

provision do not apply to films at all.

       The Plaintiffs identify no Mexican canon of constitutional law

or statutory interpretation that should guide our construction of

the 1928 Code’s registration requirement. Neither do they identify

any    Mexican     court    opinion   or    other   authoritative         Mexican


                                      17
interpretation of the 1928 Code’s registration requirement of films

vis-à-vis books or other “published” works.   When there are gaps in

foreign law, though, a U.S. court may use forum law to fill them.24

     In this regard, U.S. courts have broadly interpreted the U.S.

copyright statutes to cover new types of works that clearly fall

within the ambit of their protection, even though these new kinds

of works are not covered literally by the terminology employed in

the statutes at the time of their enactment.25      Furthermore, it

would be anomalous for us to exempt films from the duties imposed

on authors by the 1928 Code while affording these same films the

benefits provided to authors by the very same code.    Accordingly,

we are satisfied that the term “publishes,” as broadly used in the

1928 Code, was intended to encompass all appropriate forms of

distributing copyrighted works to the public.      As, in the mid-

1940s, films could be distributed to the public only by being

“released” to theaters, it would be nonsensical to construe the


     24
       See Cantieri Navali Rieunitu v. M/V Skyptron, 802 F.2d
160, 163 n.5 (5th Cir. 1986).
     25
       See, e.g., Sony Corp. v. Universal City Studios, Inc.,
464 U.S. 417 (1984) (applying the 1976 Copyright Act to issues
raised by VCRs, which were invented and distributed after the Act
was enacted and are not mentioned in literal terms in the
statute); Twentieth Century Music Corp. v. Aiken, 422 U.S. 151,
156 (1975) (recognizing that the Copyright Act must be construed
in light of its basic purpose “[w]hen technological change has
rendered its literal terms ambiguous”). See also Micro Star,
Inc. v. FormGen, Inc., 154 F.3d 1107 (9th Cir. 1998) (applying
the 1976 Copyright Act’s provisions regarding “derivative works”
to an innovative 1990s video game, Duke Nukem 3D, although this
term originally applied to novels, films and other literary-based
subject matter).

                                18
1928 Code’s registration requirement as not applicable to the very

films that benefit from the copyright protections afforded by the

other provisions of that Code.       We hold that the 1928 Code’s

registration requirements are applicable to films, necessarily

including the seven disputed here.

C.   Do damage awards for both copyright infringement and unfair
     competition constitute a “double recovery”?

     1.   Standard of review.

     The Defendants’ effort to obtain a remittitur order from the

district court is grounded in their contention that the Plaintiffs

received a double recovery.   We review a denial of remittitur for

abuse of discretion,26 and will only order a remittitur if we are

“left with the perception that the verdict is clearly excessive.”27

     2.   Does recovery for both copyright infringement and a
          Lanham Act violation constitute a clearly excessive
          verdict?

     Following the jury verdict, the Defendants filed a motion for

remittitur in the district court, insisting that the jury’s award

of damages for both copyright infringement and unfair competition

constituted a “double recovery.”     The Defendants insist that the

1976 Copyright Act “preempts” claims for unfair competition.    The

district court denied this motion; yet, on appeal, the Defendants

re-urge the same contention.     Given this preemption of unfair

     26
       Thomas v. Texas Dep’t of Criminal Justice, 297 F.3d 361,
368 (5th Cir. 2002).
     27
       Eiland v. Westinghouse Elec. Corp., 58 F.3d 176, 183 (5th
Cir. 1995).

                                19
competition claims, they maintain, a plaintiff cannot assert and

recover on both.       Accordingly, argue the Defendants, the district

court should not have permitted the jury to award compensatory

damages on both claims in this case: The damages are duplicative

and thus excessive, requiring remittitur.

     In    response,    the   Plaintiffs    rightly   point   out    that   the

Defendants confuse allegations of unfair competition under the

Lanham Act with such allegations under state tort law.                      This

confusion is revealed in the Defendants’ reliance on those of our

cases in which we have held that the 1976 Copyright Act preempts

state     common-law     claims   for      conversion,   misappropriation,

plagiarism, disparagement and defamation.28           In this case, though,

the Plaintiffs lodged a federal claim for unfair competition under

the Lanham Act.29

     The federal Copyright Act does not preempt the federal Lanham

Act, or vice-versa.      In fact, it is common practice for copyright

owners to sue for both infringement under the 1976 Copyright Act

and unfair competition under the Lanham Act.             Such a litigation

posture has never been disallowed by the courts on grounds of

either preemption or impermissible double recovery.30               We discern


     28
          See Daboub v. Gibbons, 42 F.3d 285 (5th Cir. 1995).
     29
          15 U.S.C. § 1125(a).
     30
       See, e.g., Veeck v. Southern Bldg. Code Cong. Int’l,
Inc., 293 F.3d 791, 794 (5th Cir. 2002) (en banc) (noting that
“SBCCI counterclaimed for copyright infringement, unfair
competition and breach of contract”); Lyons Partnership v.

                                     20
no basis in law or fact that supports the Defendants’ contention

that the district court abused its discretion in denying their

request for remittitur.

D.    Trial errors asserted by the Defendants.

      The Defendants on appeal allege a litany of trial errors; yet,

they offer no logically structured arguments in support of these

assertions.     The Federal Rules of Appellate Procedure require that

an   appellant’s     brief   set   out    in   its   argument   section   the

“appellant’s contentions and the reasons for them, with citations

to the authorities and parts of the record on which the appellant

relies.”31     “The purpose of the requirements in respect of briefs

is to conserve the time and energy of the court and clearly to

advise the opposite party of the points he is obliged to meet.”32

Beyond rote recitations of the standards of review and erroneous

citations to case law,33 the Defendants do not provide us with any


Giannoulas, 179 F.3d 384, 387 (5th Cir. 1999) (noting that the
plaintiff sued for “unfair competition, and trademark dilution
under the Lanham Act, copyright infringement, and other claims”).
      31
           FED. R. APP. P. 28(a)(9)(A) (rev. ed. 2002).
      32
       United States v. Abroms, 947 F.2d 1241, 1250-51 (5th Cir.
1991) (quoting Thys Co. v. Anglo Cal. Nat’l Bank, 219 F.2d 131,
133 (9th Cir. 1955)).
      33
       For example, in claiming that the trial errors were
cumulatively “unfair,” the Defendants assert in their appellate
brief that the “Constitution . . . does not authorize the
issuance of patents (i.e. copyrights) for works in the public
domain,” and they cite a famous case in patent law. See Graham
v. John Deere Co., 383 U.S. 1 (1966). Patents, however, are not
copyrights, and thus patent cases are inapposite to copyright
cases.

                                     21
basis —— either in their argument or by reference to the voluminous

record —— for determining that the district court committed the

proffered errors. Thus, “[i]n the absence of logical argumentation

or citation to authority, we decline to reach the merits of these

claims.”34

E.   Attorneys’ fees and costs.

     1.      Standard of review.

     We   review    an   award   of    attorneys’   fees   for   abuse   of

discretion.35    “Although attorney’s fees are awarded in the trial

court’s discretion, [in copyright cases] they are the rule rather


     34
       Meadowbriar Home for Children, Inc. v. Gunn, 81 F.3d 521,
532 (5th Cir. 1996) (finding appellant failed the requirements of
Fed. R. App. P. 28 because the “argument section fails to even
mention §§ 1981, 1982, and 1985, let alone offer grounds for
appeal, citations to authorities, statutes, and arguments in
support”). See also Randall v. Chevron USA, Inc., 13 F.3d 888,
911 (5th Cir. 1994), rev’d on other grounds, Bienvenu v. Texaco,
Inc., 164 F.3d 901 (5th Cir. 1999) (finding violation of Fed. R.
App. P. 28 and refusing to review appeal of attorneys’ fees award
given failure of appellant to cite relevant authority or specific
errors made by district court in its “bald assertion” that the
district court erred); Frazier v. Garrison I.S.D., 980 F.2d 1514,
1527 (5th Cir. 1993) (finding failure of appellate briefing
requirements because appellant’s “argument is nothing more than a
bold, naked assertion that the district court erred”); United
States v. Martinez-Mercado, 888 F.2d 1484, 1492 (5th Cir. 1989)
(noting that “it is not the function of the Court of Appeals to
comb the record for possible error, but rather it is counsel’s
responsibility to point out distinctly and specifically the
precise matters complained of, with appropriate citations to the
pages in the record where the matters appear”); Kemlon Prods. and
Dev. Co. v. United States, 646 F.2d 223, 224 (5th Cir. 1981)
(refusing to reach the merits of a party’s claims when that
party’s brief addressed neither the merits of its own claims nor
the reasoning of the district court).
     35
       Hogan Systems, Inc. v. Cybresource Int’l, Inc., 158 F.3d
319, 325 (5th Cir. 1998).

                                      22
than the exception and should be awarded routinely.”36

      2.   Does evidence support the quantum of attorneys’ fees and
           costs awarded to the Plaintiffs?

      Under 17 U.S.C. § 505 and 15 U.S.C. § 1117, a court may allow

a   prevailing        party    in    a    copyright     infringement    and      unfair

competition lawsuit to recover reasonable costs and attorneys’

fees.37    In    this     case,     the    court   allowed   the    jury    to   award

attorneys’ fees and costs to the Plaintiffs; and it did so in the

amount of $984,000.           The sole basis for the quantum of this award

was the testimony of Steven Reilley, who had reviewed the files of

the three law firms that represented the Plaintiffs in this action.

Reilley testified         that      the   law    firms’   files    showed   that    the

Plaintiffs incurred a total of approximately $900,000 in attorneys’

fees and costs.        Based only on this testimony, the jury awarded the

Plaintiffs attorneys’ fees and costs of $84,000 more than that

amount.

      On appeal, the Defendants urge that such an award by the jury

is excessive and unreasonable.              They point out that the Plaintiffs

submitted no time records of their attorneys or documentation

reflecting      the    rates    charged     or    the   billable    hours   spent    in


      36
       McGaughey v. Twentieth Century Fox Film Corp., 12 F.3d
62, 65 (5th Cir. 1994) (quoting Micromanipulator Co. v. Bough,
779 F.2d 255, 259 (5th Cir. 1985)).
      37
       17 U.S.C. § 505 (permitting a prevailing party in a suit
under the Copyright Act to recover “full costs” and “reasonable
attorney’s fees”); 15 U.S.C. § 1117 (permitting a plaintiff in a
suit under the Lanham Act to recover for “the costs of the
action”).

                                            23
preparing for and litigating this case.     The Plaintiffs respond

that the award is appropriate, because Reilley’s testimony was a

sufficient basis for the jury to determine the proper amount of

attorneys’ fees.   The Plaintiffs urge, in the alternative, that if

we adjust the fee award, we not reduce it below $900,000, as that

is the uncontested amount of fees and costs attested to by their

witness.

     The Plaintiffs claim to have incurred attorneys’ fees and

costs of $984,000, which is almost exactly one-half the total

amount of compensatory damages awarded by the jury for copyright

infringement and unfair competition.38   In Lanham Act and copyright

cases that are certain to involve large amounts of attorneys’ fees

and costs, considerably more evidence should be required from the

prevailing party than the undocumented testimony of a single

witness as to an admittedly approximate lump-sum value of the time

spent by counsel working on a case.   Without substantial, detailed

record evidence, both testimony and documents, we cannot properly

review the amount of the jury’s award.       The instant record is

completely devoid of even the basic information needed to determine

the propriety of the jury’s award of fees and costs.39    Even more


     38
       The jury awarded a total of $1,998,000 in damages ——
$1,512,000 for copyright infringement and $486,000 for unfair
competition —— compared to attorneys’ fees of $984,000.
     39
       The Plaintiffs cite to a Fifth Circuit case in which they
contend that the district court summarily ordered attorneys’
fees, which we allegedly affirmed. See Hogan Systems, Inc. v.
Cybresource Int’l, Inc., 158 F.3d 319, 325-26 (5th Cir. 1998). A

                                 24
problematical here is an award that exceeds by $84,000 the amount

actually attested to by the Plaintiffs’ lone witness.      Without

more, the award appears plainly arbitrary. After all, the function

of fee-shifting statutes is to provide for actual reimbursement,

not additional compensation.   Under the circumstances, we have no

choice but to vacate this part of the judgment and remand for

redetermination.

     On remand, the district court should require the Plaintiffs to

provide documentation of the “full costs” and the “reasonable fees”

that 17 U.S.C. § 505 and 15 U.S.C. § 1117 permit them to recover in

their successful lawsuit under the 1976 Copyright Act and the

Lanham Act.   In fulfilling its mandate under these fee-shifting

statutes, the district court should, among other considerations,

apply the Johnson factors,40 paying special attention to the four

central factors: (1) the time and labor required, (2) the customary

rate, (3) the amount involved and the results obtained, and (4) the

experience, reputation and ability of the attorneys.41

                               III.
                            CONCLUSION



closer reading of the opinion, however, reveals that we discuss
and approve of the district court’s “use of the Johnson factors”
in this case. Id. at 325.
     40
       See Johnson, 488 F.2d at 717-19 (setting out 12 factors
for assessing the reasonableness of an award of attorneys’ fees
and costs).
     41
       Copper Liquor, Inc. v. Adolph Coors Co., 624 F.2d 575,
583 (5th Cir. 1980).

                                25
     The district court conducted this complex case commendably,

particularly given the difficulties inherent in interpreting and

applying foreign law and the extensive motion practice of these

vigorous litigants.   We affirm all rulings of that court, with the

exception of the quantum of attorneys’ fees and costs awarded on

the basis of the jury’s findings.    Thus, we vacate and remand only

the portion of the district court’s final judgment that awards

attorneys’ fees and costs to the Plaintiffs, and then only as to

the quantum.   Although awarding fees and costs vel non is clearly

appropriate here under 17 U.S.C. § 505 and 15 U.S.C. § 1117, on

remand, the district court should conduct a hearing —— paper or

live —— and apply the Johnson factors to determine a reasonable sum

to award the Plaintiffs for attorneys’ fees and costs.

AFFIRMED in part; VACATED in part; REMANDED with instructions.


                                                  S:\OPINIONS\PUB\01\01-20869.CV0
                                                                 4/28/04 8:56 am




                                26